         CASE 0:20-cv-01688-PJS-ECW Doc. 9 Filed 08/24/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 Minnesota Voters Alliance, Andrew Cilek,                  Case No. 20-CV-01688 PJS/ECW
 Kim Crockett, Craig Anderson, Yvonne
 Hundshamer, Craig Jones,

                       Plaintiffs,

 v.
                                                         NOTICE OF HEARING
 Tim Walz, in his official capacity as
 Governor of Minnesota, or his successor;
 Steve Simon, in his official capacity as
 Secretary of State of Minnesota, or his
 successor, Mark V. Chapin, in his official
 capacity as Hennepin County Auditor, or
 his successor, Christopher A. Samuel, in his
 official capacity as Ramsey County Auditor,
 or his successor, Keith Ellison, in his
 official capacity as Attorney General of
 Minnesota, or his successor, Mike Freeman,
 in his official capacity as Hennepin County
 Attorney, or his successor, John Choi, in his
 official capacity as Ramsey County
 Attorney, or his successor,

                       Defendants.




       PLEASE TAKE NOTICE that the Plaintiffs Minnesota Voters Alliance, Andrew

Cilek, Kim Crockett, Craig Anderson, Yvonne Hundshamer and Craig Jones, through their

counsel, will bring their motion for temporary restraining order and preliminary injunction

before Judge Patrick J. Schiltz of the United States District Court, District of Minnesota, at a

time and date to be determined by the Court.
       CASE 0:20-cv-01688-PJS-ECW Doc. 9 Filed 08/24/20 Page 2 of 2




Dated: August 24, 2020.                  /s/Erick G. Kaardal
                                        Erick G. Kaardal, 229647
                                        Mohrman, Kaardal & Erickson, P.A.
                                        150 South Fifth Street, Suite 3100
                                        Minneapolis Minnesota 55402
                                        Telephone: (612) 341-1074
                                        Facsimile: (612) 341-1076
                                        Email: kaardal@mklaw.com
                                        Attorneys for Plaintiffs




                                    2
